Case: 21-10065      Document: 00516011634         Page: 1     Date Filed: 09/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 13, 2021
                                  No. 21-10065
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Tamala Evette Jones,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CR-421-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Tamala Evette
   Jones has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Jones has filed responses. We have reviewed counsel’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10065     Document: 00516011634          Page: 2   Date Filed: 09/13/2021




                                   No. 21-10065


   brief and the relevant portions of the record reflected therein, as well as
   Jones’s responses. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2. Jones’s motion for the appointment of counsel is DENIED.
   See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2